Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant's Remarks, Page 6, paragraph 3 regarding amendments to overcome informal claim objections, filed 5/25/2021, with respect to claims 5, 7, and 9  have been fully considered and are persuasive.  As Applicant has amended the claims to correct these matters, the objection of 2/25/2021 has been withdrawn. 
Applicant’s arguments, see Applicant's Remarks, Page 6, paragraph 4  amendments to overcome rejections under 35 U.S.C. 112 , filed 5/25/2021, with respect to claims 5, 7, and 9  have been fully considered and are persuasive.  As Applicant has amended the claims to resolve this matter, the rejection of 2/25/2021 has been withdrawn. 
Applicant's arguments filed 5/25/2021 with respect to rejections of claims 1 – 9 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that the claims do not recite certain methods of organizing human activity and more specifically do not recite commercial interactions or business relations. See Applicant's Remarks, page 6, paragraph 7. Applicant further states that the claim is directed to a system composed of a processor, a package containing an item or items, shipping labels, and physical locations. Applicant's Remarks, page 6, paragraph 8.
Based upon the above mentioned components of Applicant's claimed system, Applicant argues that claim 1 cannot be said to be directed to certain methods of organizing human activity. Applicant's argument suggest the following ideas: 1) that if a claim recites additional elements then it precludes the claim from reciting an abstract idea as well, 2) that recitation of additional 
What a claim is "directed to" is a term of art based upon the two part analysis set forth in the 2019 Patent Eligibility Guidelines. To the extent that Applicant addressed this analysis, Applicant only mentions it and makes a conclusory statement that that "the claims are directed to a system to manage the transport of a package to multiple locations. In contrast to the Examiner's assertions to the contrary the claims are directed to patent-eligible abstract idea."
Applicant argues that the "claimed solution is rooted in computer technology in order to overcome the conventional difficulties associated with lost and found items." See Applicant's Remarks, Page 7, paragraph 3.  Applicant further cites Enfish, LLC v. Microsoft Corp for the premise that the claims are not directed to abstract ideas if the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary course. See Applicant's Remarks, page 8, paragraph 2. The focus of Applicant's claimed solution as stated by Applicant, is however on tasks for which a computer is used in its ordinary course as opposed to an improvement to the computer functionality itself. 
Applicant argues that there are numerous claim limitations that address details relating to what the pick-up request includes and where the shipping labels are being sent (see Applicant's Remarks, page 8, last paragraph); however these details are simply a part of the abstract idea itself. As they only further narrow the abstract idea, they cannot be said to integrate the abstract idea into a practical application such that they pose a meaningful limitation on the claim or provide an inventive concept that amounts to significantly more Applicants arguments are therefore not persuasive to show that any of the additional elements are integrated into a practical application or to provide an inventive concept amounting to significantly more than the abstract ideas recited.
  Examiner maintains the position that the claims recite and are directed to an abstract idea for those reasons.   
Applicant’s arguments with respect to the rejection of claims  1- have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Rinehart teaches all the workflows are serviced by the concierge prior to the package begin shipped to a location, such as a hotel, or stored and not subsequently to being shipped to a service provider. However, Rinehart still reads upon the claims. The broadest reasonable interpretation of service location, service provider, and service requests encompasses the fixed storage locations, concierge storage services, transportation services, washing, pressing of clothing, polishing of shoes, of Rinehart. Furthermore, Rinehart teaches first and second requests as paragraphs [0060]–[0063] disclose the processes of receiving two requests from a single user for two distinct service/delivery locations. 
Applicant also argues that Rinehart does not teach “transmitting a second service shipping label to the first location the second service shipping label being used to direct the package to a second service location” However, [0061] of Rinehart makes clear that the dynamic display of the transitory storage is the functional equivalent of a shipping label as a carrier such as Fedex is able to scan it in the same manner and with same equipment that a FedEx label is scanned. [0063] makes clear that in response to a second service request, this same process of transmitting the label on the dynamic display of the transitory storage is used to send the items to the second location by UPS.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 9  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Amended claim 1 recites an item transport management system configured to: receive a pick up request 
The above recited elements of the claim set forth and describe commercial interactions, which are certain methods of organizing human activity per MPEP  2106.04(a)(2)(II)(B-C). In addition the limitation “determine if there is another service request” is also a mental process as this can be done in the human mind or by a human using pen and paper. 
 Amended claim 1 recites only the following additional elements: one server having a processor and a client device. This judicial exception is not integrated into a practical application because the claim recites the server having a processor and client device  
For the same reasons stated above, the additional elements are not sufficient to amount to significantly more than the judicial exception. The at least one server having a processor and client device considered separately and in combination do not add significantly more to the exception because as stated above the application of the additional elements amounts to generic computer implementation of the abstract idea, which does not provide an inventive concept to the claim. Claim 1 is therefore ineligible as it is directed to an abstract idea. 
The dependent claims have been given the full two-part analysis. Claims 2- 4 recite an abstract idea for the same reasons outlined above for claim 1. Furthermore claims 2 – 4 merely narrow the abstract idea and recite no further additional elements. Therefore claims 2 – 4 are unable to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea and are also ineligible. 
Claim 5 recites an ad hoc auxiliary item management system configured to: receive a pick up request, determine a first destination address, determine a first charge amount, transmit a payment request, receive a payment, transmit a shipping label, transmit a first pick-up notification, determine whether service of the at least one item is completed, determine whether additional services are requested based on the pick-up request, and determine a second destination address if it is determined that additional services are requested. For the same reasons stated with regard to claim 1, these identified elements of claim 5 recites commercial interactions, which are certain methods of organizing human activity per MPEP  2106.04(a)(2)(II)(B-C) and the limitations “determine whether service … is completed, determine whether additional services are requested based on the pick-up request, determine a second destination address if it is determined that 
Claim 5 recites only the following additional elements: a central server having a processor, a shipment server, and a client device. This judicial exception is not integrated into a practical application because the server having a processor and client device amount to generic computer implementation of the abstract ideas. As such, these additional generic computer elements do not add a meaningful limitation to the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The at least one server having a processor and client device considered separately and in combination do not add significantly more to the exception for the same reasons that the additional elements fail to integrate into a practical application: generic computer implementation of the abstract idea does not provide an inventive concept. Claim 5 is therefore ineligible as it is directed to an abstract idea. 
The dependent claims have been given the full two-part analysis. Claims 6- 9 recite an abstract idea for the same reasons outlined above for claim 1. Furthermore claims 6 – 9 merely narrow the abstract idea and recite no further additional elements. Therefore claims 6 – 9 are unable to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea and are also ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 4 are rejected under 35 U.S.C. 102(a) (1) and 102(a)(2) as being anticipated by 2017/0140183 (Rinehart). Rinehart which discloses at least one server having a processor (Fig. 3, para 35) configured to: 
Claim 1
 receive a pick up request from a client device to pick up at least one package, the pick-up request including at least a departure location and at least one service request to service at least one item in the at least one package (See, para 2, 33-36 (receiving a second request, from the user device associated with the user account, to pick up the first object from the first location at a pick-up time. And, in response to the second request: sending a second request to a second shipper to pick up the transitory storage from the first location and return it to the fixed storage location.) 
See alternatively, para 60, (User uses an app on a smart phone (an example of the user device) to make a request for delivery of certain objects in the fixed storage in the transitory storage to New York City by October 25. The user provides a hotel and or a hotel address in New York City. The storage enclosure is a storage enclosure near Los Angeles, Calif. Before the trip the user sends personal objects to the storage enclosure that are stored in the fixed storage associated with the user’s Unique Address); (See, para 71, stating, “Once the correct sized transitory storage is determined for a set of objects in the fixed storage associated with the Unique Address, the same sized transitory storage can be used for each time the user wants to ship the same objects” which shows that the same transitory storage is used for a particular client.) 
See alternatively, para 34, disclosing a request to become a storage concierge user which involves requesting a welcome kit containing a transitory storage container whereby user’s personal belongings may be picked-up and transported to a storage enclosure for servicing and storage. 
See, alternatively, para 78, which discloses that a user may also request that the concierge have their items picked up from one storage location and transported to a different storage location. 
Examiner interprets that each of these disclosures, (showing the user requesting a welcome kit to become a storage concierge user so that personal items may be picked up from the customer’s location and stored and laundered at a storage enclosure, showing the user requesting pick up from a storage enclosure and delivery at a first location such as a hotel , requesting pick up from a first location such as a hotel and return to fixed storage within a storage enclosure, and having their items picked up from one storage enclosure and delivered to another storage enclosure all meet the limitations of claim 1. 

 (- See, para 54 At that time or optionally a later time prior to pick up , label information such as label format and parcel number is communicated to transitory storage which displays properly formatted label information on the dynamic display – para 60; Transitory storage is considered a bag or luggage – para 54; Screen on transitory storage is used to display routing information such as parcel label for shipping; See, also Fig. 4A  ). (See also, para 35, showing that the computer system is configured to transmit data including shipping labels between user devices, third party service providers, shippers storage enclosures and transitory storage: “The internet transmit data (e.g., data packets) between the logistics server, user devices, service providers, shippers , storage enclosures, and/or transitory storage.”)
determine if there is another service request based at least on the pick-up request; and 
(Concierge determines if another request is pending – para 69; Concierge determines if request to ship objects is a request for objects already in transitory storage that is in transit or if the request is a new request and determines if there are more objects to ship – para 70; see also para 2 discussing receiving a second request from the user  after confirming delivery of transitory storage to first location)
transmit a second service shipping label to the first service location, the second service shipping label being used to direct the package to a second service location if it is determined that there is another service request
(User plans a second trip. Logistics engine processes user requests for objects to be delivered to a hotel in San Francisco. Logistics engine further schedules with UPS to deliver the transitory storage to a hotel in San Francisco. - Para 63.; See Fig. 1 references 166 showing shipping servers; At that time or optionally a later time prior to pick up , label information such as label format and parcel number is communicated to transitory storage which displays properly formatted label information on the dynamic display – para 60)

Claim 2
wherein the pick-up request includes the first service location; (User sends objects to a fixed storage provided by a storage concierge at a unique address – para 33; The user is allowed to select locations to send the transitory storage - para 50; See also para 78)
Claim 3
Wherein the pickup request includes a criterion for use in selecting the service location ( See, para 78 disclosing a pick up request from a fixed storage departure location, to move transitory storage to a different location or otherwise change routing of transitory storage ) Examiner interprets that user’s request to move to a different location or otherwise change routing meets the broadest reasonable interpretation for the limitation of a criterion for selecting a service location. 
Claim 4
wherein the processor is configured to transmit a return shipping label to the service location if it is determined that there is no other service request, the return shipping label (See para 63, The storage concierge sends the transitory storage back to the storage enclosure…The logistics engine also directs these objects to the user’s fixed storage associated with the user’s Unique Address; See also para 2 discussing sending request to shipper to pick up transitory storage and return it to fixed storage location; See para 60, at that time or optionally at a later time prior to pick-up, communicates label information such as label format and parcel number to the transitory storage which displays properly formatted label information on the dynamic display. See also, para 78)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5- 7 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart in view of US Patent Pub 2017/0220966 (Wang). 
Claim 5
Rinehart teaches a central server having a processor (Fig. 3, para 35) configured to
receive a pick up request from a client device to pick up at least one package, the pick-up request including at least a departure location and at least one service request to service at least one item in the at least one package (See, para 2 (receiving a second request, from the user device associated with the user account, to pick up the first object from the first location at a pick-up time. And, in response to the second request: sending a second request to a second shipper to pick up the transitory storage from the first location and return it to the fixed storage location.) 
See alternatively, para 60, (User uses an app on a smart phone (an example of the user device) to make a request for delivery of certain objects in the fixed storage in the transitory storage to New York City by October 25. The user provides a hotel and or a hotel address in New York City. The storage enclosure is a storage enclosure near Los Angeles, Calif. Before the trip the user sends personal objects to the storage enclosure that are stored in the fixed storage associated with the user’s Unique Address); See also paragraphs 62-63; (See, para 71, stating, “Once the correct sized transitory storage is determined for a set of objects in the fixed storage associated with the Unique Address, the same sized transitory storage can be used for each time the user wants to ship the same objects” which shows that the same transitory storage is used for a particular client.) 
See alternatively, para 34, disclosing a request to become a storage concierge user which involves requesting a welcome kit containing a transitory storage container whereby user’s personal belongings may be picked-up and transported to a storage enclosure for servicing and storage. 
See, alternatively, para 78, which discloses that a user may also request that the concierge have their items picked up from one storage location and transported to a different storage location. 
Examiner interprets that each of these disclosures, (showing the user requesting a welcome kit to become a storage concierge user so that personal items may be picked up from the customer’s location and stored and laundered at a storage enclosure, showing the user requesting pick up from a storage enclosure and delivery at a first location such as a hotel , requesting pick up from a first location such as a hotel and return to fixed storage within a storage enclosure, and having their items picked up from one storage enclosure and delivered to another storage enclosure all meet the limitations of claim 1. 
Determine a first destination address based on the at least one service request. (User sends objects to a fixed storage provided by a storage concierge at a unique address – para 33; The user is allowed to select locations to send the transitory storage - para 50); User device provide preferences – para 64; Typically storage enclosure for a user’s fixed storage will be determined to be the one most proximate to an area most frequently traveled to by the user. See also Fig. 6 and paragraph 56; in some embodiments the user provides a sequence or partial sequence of destinations, an itinerary, a partial destination such as a city but not a specific location within the city, or other destination-related information. – para 44; )
Transmit a shipping label to the departure location, the shipping label including the first destination address. (At that time or optionally a later time prior to pick up , label information such as label format and parcel number is communicated to transitory storage which displays properly formatted label information on the dynamic display – para 60; Transitory storage is considered a bag or luggage – para 54; Screen on transitory storage is used to display routing information such as parcel label for shipping- para 54; See, Fig. 4A; ) After receiving the kit the user returns the kit with the objects the user wants the storage concierge to store included. - para 34). Examiner interprets receiving the welcome kit to mean that the user receives the transitory storage (luggage or bag) with shipping label thereon. See, DUFL How it Works, stating DUFL will send you a large suitcase to fill with the clothes you typically wear on the road, with the app, simply schedule DUFL to come and retrieve the bag and deliver it to the DUFL warehouse. See, MPEP 2131.01 (stating that an extra reference or evidence can be used to prove that the primary reference contains an enabled disclosure and to show an inherent characteristic of the thing taught by the primary reference).
Transmit a first pick-up notification to a shipping server, the first pick-up notification including at least the first destination address (User interface transfers delivery request to logistics engine. Logistics engine schedules with FedEx for pickup from storage enclosure. Logistic engine provides instruction to storage enclosure to prepare for pickup by FedEx. – para 60; See Fig. 1 references 166 showing shipping servers)
Rinehart also teaches wherein the server is further configured to:
 Determine whether service of the at least one item is completed. (Logistics engine schedules clothes in the transitory storage to be washed and pressed and for shoes in the storage to be polished and an alert sent to user when items are ready. – para 63; See also para 2 also discussing determination that workflow is complete and confirmation of delivery)
Determine whether additional services are requested (Concierge determines if another request is pending – para 69; Concierge determines if request to ship objects is a request for objects already in transitory storage that is in transit or if the request is a new request and determines if there are more objects to ship – para 70; see also para 2 discussing receiving a second request from the user  after confirming delivery of transitory storage to first location)
Determine a second destination address if additional services are requested. (Para 63 shows that second destination address determined by user’s request; see also figure 7. )

Rinehart does not teach, but Wang teaches:
 determining a first charge amount based on the departure location, the first destination address, and the at least one service request (In order for the system to generate an estimated price, it needs at least a pickup location and drop off location or destination location, whether the service request is for transport service, delivery service or both transport and delivery service – para 80).  
A server configured to transmit a first payment request to the client device for payment of the first charge amount. (System requests customer to make a payment.- Para 435) 
A server configured to receive a payment of the first charge amount. (Once the on-demand service has been completed, a customer can typically pay for the service through the system’s payment module. –para 265)
One of ordinary skill in the art would have recognized that applying the known techniques of a server configured to determine a charge based upon departure location, destination address, and service request; transmitting a request for payment to a client device; and receiving a payment from Wang would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Wang to the teachings of receiving a pick up request to pick up an item for servicing of the item of Rinehart would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems. Wang contemplates that its system may be used for delivery services. See, Wang para 265. Furthermore, these features improve the system of Rinehart by streamlining the process of securing payment from the requester.  
Claim 6 
The combination of Rinehart and Wang teach all of the limitations of claim 5. 
Rinehart also teaches: transmit a second shipping label to the first destination address, the second service shipping label being used to direct the package to the second destination address. 
(User plans a second trip. Logistics engine processes user requests for objects to be delivered to a hotel in San Francisco. Logistics engine further schedules with UPS to deliver the transitory storage to a hotel in San Francisco. - Para 63.; See Fig. 1 references 166 showing shipping servers; At that time or optionally a later time prior to pick up , label information such as label format and parcel number is communicated to transitory storage which displays properly formatted label information on the dynamic display – para 60)
Claim 7
The combination of Rinehart and Wang teach all of the limitations of claim 6. The combination also teaches a server configured to:
Determine  a second charge amount based on the departure location, the second destination address, and the at least one requested service. 
 Rinehart teaches a server configured to determine a second destination address. (User allowed to select destination locations (see, Rinehart para 50) and in some embodiments the user provides a sequence or partial sequence of destinations (see Rinehart para 44)). Additionally Wang teaches that as service is complete a service provider may receive notifications about new available service requests.  (See Wang para 100). Wang teaches a server configured to determine a charge amount based on departure location, destination address, and at least one requested service; (Wang para 80).
 It would have been obvious to one of ordinary skill in the art before the effective date of filing to configure a server to determine a second charge amount based on the departure location the second destination address and at least one requested service since 
Transmit a second payment request to the client device for payment of the second charge amount and receive a payment of the second charge amount. 
Rinehart teaches a server configured to determine a second destination address. (User allowed to select destination locations (see, Rinehart para 50) and in some embodiments the user provides a sequence or partial sequence of destinations (see Rinehart para 44)). Additionally Wang teaches that as service is complete a service provider may receive notifications about new available service requests  (See Wang para 100), a server configured to transmit a payment request (Wang para 435) and to receive a payment (Wang para 265).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to configure a server to transmit a second payment request to the client device and to receive a payment of the second charge amount since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Rinehart also teaches a server configured to:
 Transmit a shipping label to the departure location, the shipping label including the second destination address 
(User plans a second trip. Logistics engine processes user requests for objects to be delivered to a hotel in San Francisco. Logistics engine further schedules with UPS to deliver the transitory storage to a hotel in San Francisco. - Para 63.; See Fig. 1 references 166 showing shipping servers; At that time or optionally a later time prior to pick up , label information such as label format and parcel number is communicated to transitory storage which displays properly formatted label information on the dynamic display – para 60)
and transmit a second pick-up notification to a shipping server, the second pick up notification including at least the second destination address. [0063] describes user’s second pick up request involving washing and pressing of clothing and polishing of shoes and delivery of package to a second location. User using user device provides information about second request through user interface. Logistics engine processes the user request, schedules servicing of the items, and schedules with UPS to perform delivery to second location. 

Claim 9
The combination of Rinehart and Wang teaches all of the limitations of claim 5. Rinehart also teaches wherein the at least one item in the at least one package is laundry to be cleaned, steamed, or ironed. (“The object a user wants to store in storage concierge ranges from clothes and toiletries for trip…”- para 35; “Processing instructions comprise but are not limited to cleaning, ironing, polishing, storing with opening and repairing…” para 36; Logistics engine schedules clothes in the transitory storage to be washed and pressed and for shoes to be polished. – para 63)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rinehart and Wang in view of US Patent Pub. 2018/0121871 (Abdollazadeh).
Claim 8 
The combination of Rinehart and Wang teach all of the limitations of claim 5. It does not teach, but Abdollazadeh teaches wherein the first charge amount is based on a weight of each of the at least one packages. (The GTS may charge the requester some amount of money based on the size, weight, nature, and other characteristics of the goods he wants to transport. –para 54)
One of ordinary skill in the art would have recognized that applying the known technique of a charge for transportation of a package based on package weight would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Abdollazadeh to the teachings of Rinehart would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features of determining a charge to transport or ship an item based on weight into similar systems. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            

/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628